TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00459-CV


Texas Children's Hospital, Appellant

v.

State Office of Administrative Hearings; Rahul Kumar Nath, M.D. 
and the Texas Medical Board, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. D-1-GN-12-001888, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellant Texas Children's Hospital has filed an unopposed motion to dismiss its
appeal, explaining that the issue is now moot.  We grant the motion and dismiss the appeal.  See
Tex. R. App. P. 42.1(a).

						____________________________________
						David Puryear, Justice
Before Justices Puryear, Pemberton and Henson
Dismissed on Appellant's Motion
Filed   August 7, 2012